GRANDPARENTS.COM, LLC

4% SENIOR SECURED NOTE

New York, NY
December 30, 2011

$500,000.00

SECTION 1. General. For value received, Grandparents.com, LLC, a Florida limited
liability company (the “Company”), hereby promises to pay to the order of
NorWesTech, Inc., a Delaware corporation with its principal place of business at
220 West Harrison Street, Seattle, Washington, or its registered assigns
(“Holder”), the principal amount of FIVE HUNDRED THOUSAND DOLLARS ($500,000), or
such lesser amount as shall then equal the outstanding amount hereof and any
unpaid accrued interest hereon as provided in this Note. This Note shall be due
and payable on the Maturity Date. Payment for all amounts due hereunder shall be
made in U.S. dollars by wire transfer of immediately available funds to the
Holder at its address as provided to the Company. This Note is being issued in
connection with the Letter of Intent. Capitalized terms not defined herein shall
have the meaning set forth in the Letter of Intent.

SECTION 2. Definitions. As used in this Note, the following terms, unless the
context otherwise requires, have the following meanings:

(a) “Additional Debt Agreements” means the Meadows Agreement and the Ross
Agreement.

(b) “Company” includes any corporation which shall succeed to or assume the
obligations of the Company under this Note.

(c) “Holder”, when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.

(d) “Letter of Intent” means the Letter of Intent, dated December 27, 2011,
between the Company and the Holder.

(e) “Maturity Date” means the earlier of:

(i) the Closing (in which case this Note will be assumed and forgiven by NWT),

(ii) ninety (90) days after the effective date of termination of the Letter of
Intent; and

(iii) if the Closing of the executed Definitive Agreement does not occur by
February 29, 2012 (or such other date if extended by mutual consent of Holder
and the Company), then (A) the Maturity Date shall be ninety (90) days after
February 29, 2012 (or such mutually extended date, if applicable), if the
Closing of the Definitive Agreement does not occur primarily as a result of GP
having breached or failed to perform in any respect any of its representations,
warranties, covenants or other agreements set forth in the Definitive Agreement,
or (B) the Maturity Date shall be six (6) months after February 29, 2012 (or
such mutually extended date, if applicable), if the Closing of the Definitive
Agreement does not occur primarily as a result of (1) NWT having breached or
failed to perform in any respect any of its representations, warranties,
covenants or other agreements set forth in the Definitive Agreement, (2) the
failure of any other closing condition that is outside of the control of GP or
(3) the Private Placement (as defined in the Letter of Intent) for $3.0 million
shall not have closed by such date.

(f) “Meadows Agreement” means that certain secured indebtedness owed by the
Company to Meadows Capital, LLC, in the principal amount of Three Hundred
Thousand Dollars ($300,000) pursuant to that Negotiable Promissory Note, dated
March 22, 2011.

(g) “Ross Agreement” the unsecured indebtedness owed by the Company to David
Ross, with a repayment amount of Two Hundred Seventy-Fifty Thousand Dollars
($275,000) pursuant to that Promissory Note, dated July 29, 2011, as amended by
the First Amendment, dated as of August 30, 2011 (the “Ross Note”).

SECTION 3. Interest. Interest shall accrue on this Note at a rate of four
percent (4%) per annum. Interest shall be computed on the basis of a 360-day
year of twelve 30-day months for the actual number of days elapsed and shall
accrue, beginning upon the date hereof, on the unpaid principal of this Note and
will continue to accrue until the Note is paid in full. All accrued and unpaid
interest is due and payable to Holder on the Maturity Date. Unless prohibited
under applicable law, any and all accrued interest shall bear interest at the
same rate at which interest is then accruing on the principal amount of this
Note until such interest is paid. Any accrued interest which for any reason has
not theretofore been paid shall be paid in full on the date on which the final
principal payment on this Note is made. If any Event of Default has occurred and
is continuing, the interest rate on this Note shall increase immediately to 12%
per annum, and the principal balance and any unpaid and accruing interest shall
continue to accrue at such rate.

SECTION 4. Defenses; Waiver. The obligations of the Company to make the payments
provided for in this Note are absolute and unconditional and shall not be
subject to reduction, limitation, impairment, termination, defense, set-off,
counterclaim or recoupment for any reason. The Company hereby expressly waives
presentment, demand, and protest, notice of demand, dishonor and nonpayment of
this Note, and all other notices or demands of any kind in connection with the
delivery, acceptance, performance, default or enforcement hereof, and hereby
consents to any delays, extensions of time, renewals, waivers or modifications
that may be granted or consented to by the Holder hereof with respect to the
time of payment or any other provision hereof.

SECTION 5. Extension of Maturity. Should the principal of or interest on this
Note become due and payable on a day other than a business day, such date shall
extended to the next succeeding business day. For the purposes of the preceding
sentence, a business day shall be any day that is not a Saturday, Sunday, or
legal holiday in the State of Washington.

SECTION 6. Prepayment. This Note may be prepaid, without premium or penalty, in
whole or in part at any time and from time to time; provided that upon any
prepayment all accrued and unpaid interest and any other amounts due and owing
shall be paid in full with respect to this Note.

SECTION 7. Security Interest. This Note shall be a secured note. The Company
hereby grants to the Holder a first priority senior security interest in all of
the assets of the Company, pursuant to the Security Agreement dated as of
December 21, 2011 attached hereto as Exhibit A and the Trademark Security
Agreement dated as of December 21, 2011 attached hereto as Exhibit B. Following
all obligations under this Note being indefeasibly paid in full and upon three
(3) business days’ prior written notice to Holder, the Company may file UCC-3
terminations statements and such other filings to terminate the security
interests granted pursuant to the Security Agreement and the Trademark Security
Agreement.

SECTION 8. Priority of Payment. To the extent not contrary to applicable law,
this Note and the indebtedness evidenced by this Note shall be senior in right
of payment to all indebtedness of the Company.

SECTION 9. Defaults. Each of the following shall constitute an event of default
(herein individually referred to as an “Event of Default”) hereunder:

(a) Failure in the payment of principal and accrued interest on the Maturity
Date; or

(b) The occurrence of any “Event of Default” under the Additional Debt
Agreements (as defined therein), or any material default under, redemption of or
acceleration prior to maturity of any Insider Indebtedness (as defined in the
Letter of Intent);

(c) Any breach of any representation or warranty in this Note, the Security
Agreement or the Trademark Security Agreement or any failure by the Company to
perform in any material respect any covenant or other obligation, or agreement
in this Note, the Security Agreement or the Trademark Security Agreement, except
that if such failure is curable, then only if such failure remain uncured,
unremedied or unwaived for a period of ten (10) business days after the
occurrence of such failure; provided, however, that if such failure is known by
or discovered by Holder (other than as a result of notice or other communication
from the Company) without the Company having knowledge of or reason to know of
such failure, the ten (10) business days cure period shall commence upon Holder
giving written notice to the Company of such failure;

(d) The transfer, sale or encumbrance (other than the existing encumbrance
pursuant to the Meadows Agreement) of any of the Company’s URLs or trademarks;

(e) Upon the filing by the Company of any voluntary petition in bankruptcy or
any petition for relief under the U.S. Federal bankruptcy code or any other
state or U.S. Federal law for the relief of debtors; upon the filing against the
Company of any involuntary petition in bankruptcy or any petition for relief
under the U.S. Federal bankruptcy code or any other state or U.S. Federal law
for the relief of debtors, which filing is not dismissed or withdrawn in the
Company’s favor within forty-five (45) days; upon the execution by the Company
of an assignment for the benefit of creditors or the appointment of a receiver,
custodian, trustee or similar party to take possession of the Company’s assets
or property; or any of the collateral is seized or levied upon under any legal
or governmental process against the Company or the collateral, or the Company
becoming insolvent or generally not paying its debts as such debts become due,
or any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against or winding up of affairs of the Company;

(f) any reorganization, merger, consolidation or dissolution of the Company (or
the making of any agreement therefor); the sale, assignment, transfer or
delivery of all or substantially all of the assets of the Company to a third
party (other than the Holder); or of a majority of the membership interest of
the Company or the cessation by the Company as a going business concern,
including the cessation of the use of its website for more than five
(5) consecutive days; and

(g) Any breach by the Company or Meadows Capital, LLC of any representation,
warrant, covenant or agreement, or any amendment or waiver of any term or
provision without Holder’s consent, of that certain side letter dated
December 22, 2011 between Company or Meadows Capital, LLC, of which Holder is an
express third-party beneficiary.

SECTION 10. Rights and Remedies. Upon the occurrence of any Event of Default,
such default not having previously been waived or remedied to the satisfaction
of Holder in its sole discretion, the Holder shall have the following rights and
remedies:

(a) The entire unpaid balance of this Note shall be immediately due and payable,
without notice or demand to the Company and thereupon such amount together with
all costs, fees and expenses incurred in connection herewith, shall be
immediately due and payable and no declaration or notice shall be required.

(b) All rights and remedies provided by law, including, without limitation,
those provided by the UCC as in effect in the State of Washington from time to
time.

(c) All other rights as set forth in the Security Agreement.

(d) All rights and remedies available to the Holder pursuant to the provisions
of this Note and the Security Agreement, applicable law and otherwise are
cumulative, not exclusive, and are enforceable alternatively, successively
and/or concurrently by Holder.

SECTION 11. Assignment. The rights and obligations of the Company and the Holder
of this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties. The Company may not assign
(whether voluntarily or involuntarily, by operation of law or otherwise), any of
its obligations under this Note or the Security Agreement, or any part thereof,
without the prior written consent of the Holder, which consent may be withheld
in Holder’s sole discretion. Neither party hereto shall be entitled to transfer
this Note prior to the Maturity Date.

SECTION 12. Amendments and Waivers. Any provision of this Note may be amended
and the observance of any term may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
express written consent of both the Company and the Holder; provided, however,
that any amendment or waiver of any of the terms of this Note, the Security
Agreement or the Trademark Security Agreement shall also require the written
approval of Meadows Capital, LLC. Any amendment or waiver affected in accordance
with this Section 12 shall be binding on each future Holder and the Company.

SECTION 13. Notices. Unless otherwise provided, any notice required or permitted
under this Note shall be given in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) when sent by
confirmed telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the party to be notified at the address
indicated below, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other parties.

Each such notice, request or other communication shall be effective (a) if given
by telecopier or other form of facsimile transmission, when the recipient
confirms legible transmission thereof; or (b) if given by any other means, when
delivered at the address specified on the signature page.

SECTION 14. Attorneys’ and Collection Fees. The Company agrees to pay, in
addition to principal and interest due and payable hereon, all costs of
collection, including reasonable attorneys’ fees and expenses, incurred by the
Holder in collecting or enforcing this Note including any action at law or in
equity or in bankruptcy, receivership or other court proceedings.

SECTION 15. Governing Law. This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed by
and construed under the laws of the State of Washington, without reference to
conflicts of law provisions thereof. The parties irrevocably and unconditionally
submit to the exclusive jurisdiction of the federal and state courts sitting in
Seattle, Washington over any suit, action or proceeding arising out of or
relating to this Note. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in such court and any claim that any such suit, action or proceeding brought in
such court has been brought in an inconvenient forum. The parties agree that a
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the parties and may be enforced in any
other courts to whose jurisdiction other parties are or may be subject, by suit
upon such judgment.

SECTION 16. Heading; References. All headings used herein are used for
convenience only and shall not be used to construe or interpret this Note.

SECTION 17. Use of Proceeds. The proceeds of the loans hereunder will be used by
the Company for working capital purposes, for a retainer of $50,000 to BMA, for
fees of auditors and attorneys in connection with the negotiation of the
Definitive Agreement or the Closing of the Transaction, and shall not be used to
pay any Insider Liabilities. The Holder will wire the proceeds of the loans
hereunder as set forth on Exhibit C.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, MODIFY OR
AMEND ANY TERMS OF THIS NOTE, RELEASE ANY GUARANTOR, FORBEAR FROM ENFORCING
REPAYMENT OF THE LOAN OR THE EXERCISE OF ANY REMEDY UNDER THIS NOTE, OR MAKE ANY
OTHER FINANCIAL ACCOMMODATION PERTAINING TO THE LOAN ARE ALL UNENFORCEABLE UNDER
WASHINGTON LAW.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
duly authorized officer as of the date first written above.

GRANDPARENTS.COM, LLC

      By:       /s/ Joseph Bernstein
 

Name:
Title:
  Joseph Bernstein
Managing Director

          By: _/s/ Steven Leber     Name:Steven Leber     Title:Managing
Director     Address: Acknowledged & Agreed: NORWESTECH, INC. /s/ Stanley L.
Schloz Name: Stanley L. Schloz, its President Address:

220 West Harrison Street
Seattle, Washington 98119

